Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to37 CFR 1.114. Applicant's submission filed on March 10, 2021 has been entered.
Claims 1-3, 6-12, 14-15 and  17-23 are currently pending. Claims  1, 3, 6 and 7 have been amended and claim 5 has been canceled by Applicants’ amendment filed on March 10, 2021. No claims were added.
Applicants’ election of Group I,  e.g., claims 1-14 (claims 4, 5 and 13 now canceled), directed to a method for producing human antibodies against a pathogen, in Applicants’ reply filed on December 22, 2017 was previously acknowledged
Claims 15-20 (claim 16 now canceled) were previously been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. The restriction  requirement was previously made FINAL.  The examiner previously acknowledged receiving an executed Declaration under 37 C.F.R. § 1.130(a) by Dr. Eddie Sullivan on August 7, 2018 (“Sullivan Decl. ”), and filed on 8/13/2018.
Therefore, claim 1-3, 6-12, 14, 15 and 21-23 are currently under examination to which the following grounds of rejection are applicable.

Authorization for the Examiner’s amendment was given in a telephone interview with Joshua Bosman, on April 1, 2021. 
Claim 15 previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.

EXAMINER’S AMENDMENT
In the claims
Claims 2, 14 and  17-20 have been canceled. Claim 15 has  been rejoined. Claims 1, 9, 10, 15, 21 and 22 have been amended.
Amend claims 1, 9 , 10, 15, 21 and 22 as follows:
Claim 1 (currently amended):	 A method for producing human antibodies against a viral pathogen-derived DNA vaccine, 
a) injecting at least two DNA vaccines in at least two separate locations of the at least two DNA vaccines comprising:
	(i)	a first DNA vaccine encoding a first antigen from a first strain of 
	(ii)	a second DNA vaccine encoding a second antigen from a second strain of the same viral pathogen,
	wherein the first antigen is injected injected 
	wherein the transchromosomal ungulate produces fully human IgG antibodies, wherein the transchromosomal ungulate is a knock-out for endogenous ungulate immunoglobulin genes, and comprises a human artificial chromosome (HAC) containing the full germ line sequence of human immunoglobulins 
injecting  in a location different from the first DNA vaccine location and the second DNA vaccine location;
c) collecting plasma from the transchromosomal ungulate; and 
d) purifying polyclonal human IgG antibodies from the plasma.

Claim 2 (canceled). 

Claim 3 (previously presented): The method of claim 1, wherein the viral pathogen is selected from a group consisting of: Hantavirus, Ebola virus, Venezuelan Equine Encephalitis, and Zika virus.

Claim 4 (canceled).

Claim 5 (canceled). 

Claim 6 (previously presented): The method of claim 1, wherein the viral pathogen is Hantavirus, wherein the first strain of Hantavirus is Sin Nombre Hantavirus and the second strain of Hantavirus is Andes Hantavirus.

Claim 7 (previously presented): The method of claim 1, wherein the viral pathogen is Ebola virus, wherein the first strain of Ebola virus is Zaire Ebola virus and the second strain of Ebola virus is Sudan Ebola virus.

Claim 8 (previously presented): The method of claim 1, wherein each of the first and second DNA vaccines is injected subcutaneously or sub-dermally.

Claim 9 (currently amended):	The method of claim 1, wherein each of the first and second DNA vaccines is injected 

Claim 10 (currently amended): The method of claim 9, wherein each of the first and second DNA vaccines is injected 

Claim 11 (previously presented): The method of claim 1, further comprising repeating steps (a) and (b) at an interval of about 21 to about 28 days.

Claim 12 (previously presented): The method of claim 1, wherein plasma is collected from the transchromosomal ungulate between about 6 days to about 16 days after steps (a) and (b).

Claim 13 (cancelled):	

Claim 14 (cancelled):	


a) one or more human antibody heavy chains, wherein each gene encoding an antibody heavy chain is operatively linked to a class switch regulatory element;
b) one or more human antibody light chains; and
c) one or more human antibody surrogate light chains, and/or an ungulate derived IgM heavy chain constant region; wherein at least one class switch regulatory element of the genes encoding the one or more human antibody heavy chains is replaced with an ungulate-derived class switch regulatory element.

Claim 16 (cancelled).

Claims 17-20 (cancelled).

Claim 21 (currently amended): The method of claim 1, wherein the adjuvant is injected 

Claim 22 (currently amended): The method of claim 1, wherein the adjuvant is injected 

Claim 23 (previously presented): The method of claim 1, wherein the knock-out for endogenous ungulate immunoglobulin genes comprises a triple knock-out for endogenous ungulate immunoglobulin genes IGHM(-/-), IGHML1(-/-), and IGL(-/-).

Reasons for allowance
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest a three-dimensional scaffold, comprising method for producing human antibodies against a viral pathogen-derived DNA vaccine comprising injecting  at least two DNA vaccines comprising: 	(i) a first DNA vaccine encoding a first antigen from a first strain of a viral pathogen, and 	(ii) a second DNA vaccine encoding a second antigen from a second strain of the same viral pathogen, wherein the first antigen is injected at a first location and the second antigen is injected at a second location, wherein each of the first and second locations is on a separate quarter of the transchromosomal ungulate and furthermore, and furthermore, b) injecting administering an adjuvant to the transchromosomal ungulate in a location different from the first DNA vaccine location and the second DNA vaccine location.

Withdrawn Rejections in response to Applicants’ arguments or amendments

                                                Claim Rejections - 35 USC § 103  	In view of Applicants’ amendment of claims 1, 9, 10, 15, 21 and 22, the rejection of claims 1-3, 5-6 , 8-12, 14, 22 and 23 is rejected  under 35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al. (US Pub 2015/0211020; of record) , Hooper et al (Vaccine 31 (2013) 4314– 4321; of record IDS 4/3/2019 ), Custer et al., (JVC 2003; pp. 9894- 9905) and Subramanian et al., (Clinical Infectious Diseases 2005; 41:12–20) as evidenced by Letvin et al., (Vaccine 25 (2007) 3731–3741) has been withdrawn. 
***
In view of Applicants’ amendment of claims 1, 9, 10, 15, 21 and 22, the rejection of claim 7 under 35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al. (US Pub 2015/0211020; of record) , Hooper et al (Vaccine 31 (2013) 4314– 4321; of record) Custer et al., (JVC 2003; pp. 9894- 9905) and Subramanian et al., (Clinical Infectious Diseases 2005; 41:12–20) as evidenced by Letvin et al (Vaccine 25 (2007) 3731–3741) as applied to claim 1 above, and further in view of  Audet et al (SCIENTIFIC REPORTS; 2014, pp 1-8) for the reasons already of record as stated at pages 11-14 of the office action filed on 8/28/2019 has been withdrawn.  

Conclusion
Claims 1, 3, 6-12, 15 and 21-23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633